Name: Council Decision (EU) 2019/638 of 15 April 2019 on the position to be taken on behalf of the European Union at the fourteenth meeting of the Conference of the Parties with regard to certain amendments to Annexes II, VIII and IX to the Basel Convention on the Control of Transboundary Movements of Hazardous Wastes and their Disposal
 Type: Decision
 Subject Matter: organisation of transport;  deterioration of the environment;  environmental policy;  international affairs
 Date Published: 2019-04-24

 24.4.2019 EN Official Journal of the European Union L 109/19 COUNCIL DECISION (EU) 2019/638 of 15 April 2019 on the position to be taken on behalf of the European Union at the fourteenth meeting of the Conference of the Parties with regard to certain amendments to Annexes II, VIII and IX to the Basel Convention on the Control of Transboundary Movements of Hazardous Wastes and their Disposal THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 192(1), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Basel Convention on the Control of Transboundary Movements of Hazardous Wastes and their Disposal (the Convention) entered into force in 1992 and was concluded by the Union by means of Council Decision 93/98/EEC (1). (2) Regulation (EC) No 1013/2006 of the European Parliament and of the Council (2) implements the Convention and Organisation for Economic Cooperation and Development (OECD) Council Decision C(2001)107/FINAL concerning the revision of Decision C(92)39/FINAL on the control of transboundary movements of wastes destined for recovery operations (the OECD Decision) within the Union. (3) In accordance with the Convention, the Conference of the Parties shall consider and adopt, as required, amendments to the Convention. Amendments to the Convention are to be adopted at a meeting of the Conference of the Parties. (4) At its fourteenth meeting, the Conference of the Parties is expected to consider and adopt, as required, amendments to the Annexes to the Convention. Those amendments would add entries to Annexes II and VIII to the Convention and revise entry B3010 in Annex IX to the Convention. (5) Proposals to amend Annexes II, VIII and IX to the Convention, submitted by Norway, were distributed to the Parties on 26 October 2018. A correction of the proposal to amend Annex IX was distributed to the Parties on 6 December 2018. Under the proposals, plastic waste requiring special consideration and hazardous plastic waste, as set out in new entries in Annexes II and VIII to the Convention, would fall under the Convention's control system, while non-hazardous plastic waste falling within a revised entry B3010 in Annex IX to the Convention would continue to be traded between countries subject to the current conditions under the Convention. (6) The Union should support the objectives of the proposed amendments to the Annexes to the Convention since they will contribute to: improving controls on plastic waste exports; preventing exports of plastic waste to countries lacking adequate infrastructures for effective collection and environmentally sound management of waste; supporting the environmentally sound management of plastic waste; reducing the risk of plastic waste finding its way into the environment; and preventing the global environmental problem of marine litter. The Union should, however, propose and support changes to the proposed amendments to the Annexes to the Convention proposed by Norway, with a view to clarifying the scope of those amendments and improving the text, as well as to setting an appropriate later date for application of those amendments than foreseen in Article 18 of the Convention, and thereby facilitating their implementation and enforcement. (7) It is appropriate to maintain the current situation for shipments of non-hazardous plastic waste, including certain mixtures of non-hazardous plastic waste within the Union and the EEA, and therefore not to use the control system stemming from the addition of an entry in Annex II to the Convention for such shipments. To that end, the Union should, as far as necessary, use the procedures set out in the OECD Decision and the procedure for entry into bilateral, multilateral, or regional agreements or arrangements regarding transboundary movement of hazardous wastes or other wastes with Parties or non-parties in accordance with the Convention to ensure that no additional control is imposed on shipments of non-hazardous plastic waste, including certain mixtures of non-hazardous plastic waste within the Union and the EEA, as a result of the adoption of the amendment to Annex II to the Convention or the revision of entry B3010 in Annex IX to the Convention. (8) It is appropriate to establish the position to be taken on the Union's behalf at the fourteenth meeting of the Conference of the Parties concerning the amendments to Annexes II, VIII and IX to the Convention, as those amendments will be binding on the Union and are capable of decisively influencing the content of Union law, namely Regulation (EC) No 1013/2006, HAS ADOPTED THIS DECISION: Article 1 1. The position to be taken on the Union's behalf at the fourteenth meeting of the Conference of the Parties to the Basel Convention on the Control of Transboundary Movements of Hazardous Wastes and their Disposal (the Convention) shall be to support the adoption of the amendments to Annexes II, VIII and IX to the Convention to add and revise entries concerning plastic waste, subject to the following considerations: (a) the Union supports the amendments proposed by Norway to add a new entry for non-hazardous plastic waste (which shall be subject to the Convention's control system) in Annex II to the Convention, provided that it is clarified that that entry also covers mixtures of non-hazardous plastic waste and that that entry is clearly defined, inter alia, by a clear wording of entry B3010 in Annex IX to the Convention, with a view to facilitating the implementation and enforcement of the obligations of the Parties in connection with the addition of the new entry for non-hazardous plastic waste in Annex II to the Convention; (b) the Union supports the amendments proposed by Norway to add a new entry for hazardous plastic waste (which shall be subject to the control system) in Annex VIII to the Convention, provided that it is clarified that that entry also covers mixtures of hazardous plastic waste; (c) the Union supports the proposal by Norway to revise entry B3010 for non-hazardous plastic waste (which shall not be subject to the control system, unless such waste contains a material belonging to a category in Annex I to the Convention to an extent causing it to exhibit a hazardous characteristic in Annex III to the Convention) in Annex IX to the Convention, provided that that proposal is amended with a view to: (i) clarifying the scope, so that only non-mixed plastic materials destined for recycling or preparation for reuse, preferably limited to operation R3 in Annex IV to the Convention, are included in the entry; (ii) improving the text and simplifying the definition of entry B3010 in Annex IX to the Convention, so as to facilitate the implementation and enforcement of the obligations of the Parties in connection with the revision of that entry, in particular as that entry is linked to the proposed entry for non-hazardous plastic waste in Annex II to the Convention; (d) the Union proposes and supports setting an appropriate later date for application of the amendments than the date foreseen in Article 18 of the Convention. 2. In case the addition of a new entry for non-hazardous plastic waste in Annex II or the revision of entry B3010 in Annex IX to the Convention, or both, are adopted at the fourteenth meeting of the Conference of the Parties to the Convention, the Union shall, as far as necessary, take the steps required under the OECD Decision and Article 11 of the Convention to ensure that the current controls on shipments of non-hazardous plastic waste, including certain mixtures of non-hazardous plastic waste within the Union and the EEA, remain unaffected. Article 2 Refinement of the position referred to in Article 1 may be agreed to, in the light of developments at the fourteenth meeting of the Conference of the Parties, by representatives of the Union, in consultation with the Member States, during on-the-spot coordination meetings, without a further decision of the Council. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 15 April 2019. For the Council The President P. DAEA (1) Council Decision 93/98/EEC of 1 February 1993 on the conclusion, on behalf of the Community, of the Convention on the control of transboundary movements of hazardous wastes and their disposal (Basel Convention) (OJ L 39, 16.2.1993, p. 1). (2) Regulation (EC) No 1013/2006 of the European Parliament and of the Council of 14 June 2006 on shipments of waste (OJ L 190, 12.7.2006, p. 1).